Citation Nr: 1313525	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability based on limitation of motion, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee instability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for a left knee disability.  

The Veteran testified before the Board in May 2010.  A transcript of this hearing has been associated with the claims file.    

In September 2010, the Board remanded this claim for additional development.  

In June 2011, the Board granted a separate 10 percent rating for left knee instability, effective May 28, 2009, but denied a rating in excess of 10 percent for a left knee disability based on limitation of motion.  Pursuant to the June 2011 Board decision, an October 2011 rating decision made the 10 percent disability rating for left knee instability effective as of May 28, 2009.  The Veteran appealed the June 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in July 2012, the Court vacated the Board's decision, in part, and remanded the claim to the Board for further proceedings.

In February 2013, the Veteran submitted additional evidence in the form of a January 2012 private medical report.  He waived initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including the October 2011 rating decision, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case. 


FINDINGS OF FACT

1.  The Veteran's left knee disability due to limitation of motion has been manifested by extension limited at most to 17 degrees and flexion limited at most to 90 degrees.  There is no subluxation or ankylosis.  There is x-ray evidence of arthritis.  There is also evidence of a dislocated semilunar cartilage, but there is no evidence of frequent episodes of locking, pain, and effusion.  

2.  The Veteran's left knee instability is no more than moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for a left knee disability due to limitation of motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2012).

2.  The criteria for a rating of 20 percent, but not higher, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The April 2007 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, and hearing testimony.  

The Veteran was afforded VA medical examinations in August 2006, June 2007, and October 2010.  The VA examiners provided findings in relation to relevant criteria in his claim.  They also had advanced medical training, experience, and the opportunity to examine both the Veteran and his claims file to provide competent diagnoses and medical opinions concerning the Veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  The VA examiners were qualified through education, training, and experience to offer competent medical evidence.  The Veteran has also not provided any objective medical evidence to question the VA examiners' findings.  Therefore, the Board finds that the examinations and associated opinions are adequate for a proper adjudication of the appeal. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's increased rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  



Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining the Veteran's updated VA medical records since June 2007 and scheduling the Veteran for a VA examination.  In response, the RO/AMC obtained the Veteran's updated VA medical records and scheduled him for an October 2010 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2012).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2012) and 38 C.F.R. § 4.45 (2012) should only be considered in 
conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2012).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Although there is X-ray evidence of arthritis in the left knee, the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify 

the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 5010 pertains to arthritis due to trauma, which is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Diagnostic Code 5260 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  The Veteran also has a separate 10 percent disability rating for left knee instability under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability.   38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Other applicable diagnostic codes include Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5261 (2012). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.  

On VA examination in August 2006, the Veteran reported that his left knee pain would increase with household chores that required standing, walking long distances, squatting, or kneeling.  He complained of medial compartment pain, popping, clicking, and intermittent swelling that worsened with standing for protracted periods of time and walking long distances.  He maintained that he had experienced four episodes of incapacitating left knee pain with flare-ups that had required two to three days of bed rest for each episode.  Examination revealed a mild antalgic gait in the Veteran's left lower extremity, but the left knee had normal clinical contour.  There was pain to palpation over the medial joint line space.  Range of motion testing showed 110 degrees flexion and 10 degrees extension.  There was pain on all ranges of motion.  The examiner noted that the Veteran could not be tested for DeLuca because of the limitations caused by his significant coronary artery disease, shortness of breath, and chest pain.  The Veteran's left knee was negative for intra-articular effusion, Lachman's test, and anterior drawer test.  McMurray's testing was positive for torn medial meniscus.  There was also positive patellar grind and mild patellofemoral crepitus with terminal extension.  Neurovascular status of the left knee was intact.  An x-ray of the left knee indicated early tricompartmental osteoarthritis of the left knee.  The Veteran was diagnosed with torn medial meniscus of the left knee with early posttraumatic osteoarthritis and loss of range of motion.  

At a June 2007 VA examination, the Veteran reported occasionally using a cane to assist him in walking.  He stated that he was only able to stand for 15 to 30 minutes and walk for 1/4 mile.  He complained of left knee pain, stiffness, weakness, tenderness, repeated effusion, and severe weekly flare-ups of pain that lasted 1 to 2 days.  He denied any deformity, giving way, instability, episodes of dislocation or subluxation, or locking.  The Veteran indicated that during flare-ups, he could not walk for prolonged periods of time, lift, do household chores, bathe in the tub, go fishing, do outside yard chores, or put his shoes on.  Examination revealed an antalgic gait but no evidence of abnormal weightbearing.  Range of motion testing showed 90 degrees flexion and 0 degrees extension.  There was pain on flexion starting at 55 degrees, but there was no additional limitation of motion upon repetitive use.  The Veteran exhibited left knee tenderness, guarding of movement, painful movement, and clicks or snaps.  There was no evidence of inflammatory arthritis, ankylosis, Osgood-Schlatter disease, crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  McMurray's and anterior/posterior drawer were normal.  The examiner noted that since the Veteran was not experiencing a flare-up on examination, it would be speculation to report limitation of motion during a flare-up.  The Veteran was diagnosed with residuals of left knee injury.  The examiner noted that the Veteran was retired but that his left knee disability had no significant effect on his past employment because he closed his store after having a heart attack.  

Post-service VA medical records dated from September 2007 to September 2010 show that the Veteran received intermittent treatment for left knee pain and left knee degenerative joint disease.  He was given a knee brace to aid in his disability.  

In a May 2009 VA medical report, the Veteran complained of worsening left knee pain along the medial joint line that was sharp/stabbing and burning.  He reported that his left knee had collapsed 2 to 3 times a month when walking.  Examination revealed a mild antalgic gait pattern with decreased stance phase in the left lower extremity.  There was evidence of moderate hypermobility in the tibiofemoral joint and in the inferior and lateral patellofemoral joint.  The superior and medial patellofemoral joint showed evidence of instability.  Sensation was within normal limits, and deep tendon reflexes were normal.  Range of motion testing showed 100 degrees flexion and 14 degrees extension.  The Veteran was able to move his knee through the full range of extension against gravity and hold contraction against moderate pressure in flexion.  There was tenderness to palpation over the left medial knee joint line and medial patella retinaculum.  Valgus stress test was negative, but varus stress test and Lachman's testing were positive.  An x-ray indicated arthritic changes with narrowing of the joint space and ossification of the quadriceps tendon at its insertion to the patella.  The Veteran was diagnosed with decreased knee strength, decreased range of motion of the knee, and patella instability.  The physician noted that all of these factors likely contributed to frequent knee buckling and pain.    

In a September 2010 VA medical report, the Veteran complained of left knee pain and instability.  He was noted to be ambulating into the clinic in no apparent distress, with a small cane as an assistive device.  Range of motion testing of the left knee revealed 125 degrees flexion, 15 degrees extension on passive range of motion, and 17 degrees extension on active range of motion.  There was pain noted on extension.  The Veteran was noted to have left knee extension lag and to be wearing a left medical unloader that did not fit.  Upon palpation of the left knee, there was no effusion, but there was major guarding.  The physician found that the evaluation was suggestive of probable chronic guarded left knee extension lag.  She noted that the Veteran had reported pain that would be consistent with an acute injury, but explained that the Veteran's pain was chronic and that there were no signs of acute injury, such as swelling, edema, and heat.   

On VA examination in October 2010, the Veteran complained that his left knee was exquisitely painful on many days, with the pain being a 7/10 in severity.  He maintained that his left knee still popped, swelled, and gave out on him.  He used a cane and brace to assist him in ambulating with more stability and a little less pain.  He also reported instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a week, warmth, tenderness, and one episode of effusion.  He stated that he had severe flare-ups every 1 to 2 months that would last 3 to 7 days and render him nearly prostrate from the pain.  The Veteran denied any deformity or episodes of dislocation or subluxation.  He complained of being unable to stand for more than a few minutes or walk for more than a few yards.  Examination revealed that the Veteran's gait was antalgic with poor propulsion and that he limped to the right.  There was evidence of crepitus, edema, tenderness, pain at rest, weakness, clicks or snaps, grinding, subpatellar tenderness, meniscus abnormality, and guarding of movement.  The Veteran was not found to have abnormal weightbearing, inflammatory arthritis, Osgood-Schlatter disease, mass behind the knee, instability, ankylosis, locking, effusion, or dislocation.  McMurray's test was positive.  Range of motion testing showed 100 degrees flexion and 0 degrees extension, both with pain.  Upon repetitive motion, there was pain, but no additional limitations.  An x-ray indicated torn left medial meniscus with early osteoarthritis.  The Veteran was diagnosed with left knee degenerative arthritis with probable left medial meniscus tear.  

The Veteran testified before the Board at a travel board hearing in May 2010.  Testimony revealed, in pertinent part, that the Veteran had constant left knee pain, limitation of motion, popping, cracking, swelling, and giving out.  The Veteran testified that prior to being prescribed a knee brace in June 2009, his left knee would collapse and cause him to fall all the time.  He reported that he was able to walk about 30 to 40 yards before having pain in his left knee.  He stated that he was told that the muscles in his left knee were deteriorating quite a bit.  He maintained that his left knee had less than 50 percent motion, which was accompanied by constant pain.  He also testified that he had not worked since 1988 when he was awarded Social Security Administration disability benefits due partially to his left knee.            

A January 2012 MRI of the left knee revealed chronic disruption of the anterior cruciate ligament (which was seen lying inferior in the joint space), small joint effusion, tricompartmental degenerative changes, and degeneration and attenuation of the menisci without specific evidence of a meniscal tear.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited at most to 90 degrees, as demonstrated at a June 2007 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  

However, with respect to limitation of extension, the Veteran's left knee had extension limited to 17 degrees on active range of motion, as demonstrated at a September 2010 VA treatment session.  This level of disability most nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5261.  The Veteran's left knee extension would have to be limited to 20 degrees in order to warrant an increased rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 20 percent rating, but not higher, for his left knee disability based on limitation of extension.  

Although the Veteran meets the criteria for a compensable rating for limitation of extension, the evidence would need to show limitation of flexion to 45 degrees to warrant a compensable rating for limitation of flexion.  The Board has determined that the Veteran is not entitled to a compensable rating under Diagnostic Code 5260.  Because he did not meet the criteria for a compensable rating under this diagnostic code, no separate rating for limitation of flexion is warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to a rating higher than 20 percent due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had pain on repetitive motion at his October 2010 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to increased pain with repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 15 degrees flexion or 20 degrees extension, the criteria for a 30 percent rating, or restricted such that any separate compensable rating would be warranted for limitation of flexion.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 20 degrees extension or 15 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  

With respect to instability, the Veteran first reported at a May 2009 VA treatment session that his left knee would collapse on him 2 to 3 times a month when walking.  On examination, he was found to have objective evidence of instability in the left superior and medial patellofemoral joint.  Varus test was also positive.  There was evidence of moderate hypermobility in the tibiofemoral joint and in the inferior and lateral patellofemoral joint.  The physician diagnosed the Veteran with patella instability and found that the Veteran's decreased knee strength, decreased range of motion of the knee, and patella instability likely contributed to frequent knee buckling.  The evidence shows that the Veteran was consequently prescribed a knee brace to assist in his ambulation due to his instability problems.  

The Veteran subsequently reported that he continued to experience giving way in his left knee but stated that the knee brace had lessened his episodes of instability, which was evidenced by the October 2010 VA examination that found probable left medial meniscus tear but no active instability.  The medical evidence of record showed that the Veteran objectively had left knee instability in May 2009, but it did not indicate any left knee instability on examination in October 2010 despite the Veteran's reports of continued instability.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in his reports of his left knee continuing to give way since May 2009.  The Veteran reported suffering from his left knee giving way about 2 to 3 times a month, but there was no objective evidence of any instability at the most recent VA examination.  

The evidence seems to suggest that prior to being prescribed a knee brace to aid in ambulation, the Veteran had experienced frequent episodes of knee buckling, as noted by the May 2009 VA physician.  However, after the Veteran was prescribed a knee brace to aid in ambulation and instability, he experienced much less frequent episodes of instability.  The Board thus finds that taken together, the overall evidence indicates that the Veteran's instability was no more than moderate.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 20 percent rating, but not higher, for left knee instability is warranted under Diagnostic Code 5257.     
      
Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).  On VA examination in August 2006, the Veteran's McMurray's testing was positive for torn medial meniscus.  At his October 2010 VA examination, an x-ray of the Veteran's left knee indicated torn left medial meniscus with early osteoarthritis.  The objective medical evidence shows that the Veteran does indeed have a dislocation of the semilunar cartilage and that he suffers from frequent left knee pain.  Nevertheless, there is no evidence that the Veteran experiences frequent locking or effusion into the joint.  While the Veteran complained of repeated effusion at his June 2007 VA examination and maintained that he had locking of the left knee several times a week at his October 2010 VA examination, the objective evidence was consistently negative for any locking or effusion in the Veteran's left knee.  Additionally, at the June 2007 VA examination where the Veteran reported having repeated effusion, he also denied suffering any episodes of locking.  Similarly, while the Veteran maintained that he had locking of the knee several times a week at his October 2010 VA examination, he only reported one episode of effusion.  Because there has been no objective evidence of locking or effusion, and the Veteran has not consistently reported repeated episodes of locking or effusion, the Board finds that the overall evidence does not demonstrate frequent locking or effusion.  

The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the Veteran has a medial meniscal tear in the left knee with frequent pain, he does not meet the criteria for frequent locking or effusion.  Because the objective medical evidence does not show frequent episodes of locking and effusion related to the Veteran's dislocated medial meniscus, the Board finds that a separate higher 20 percent rating for a left knee disability is not warranted under Diagnostic Code 5258.         

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 20 percent rating for his left knee disability based on limitation of motion contemplated his functional impairment, as well as his subjective complaints of pain, swelling, stiffness, weakness, popping, and cracking.  There was no evidence that his left knee disability was manifested by compensable limitation of flexion, subluxation, or ankylosis.  

Moreover, although the Veteran had evidence of dislocation of the semilunar cartilage and frequent left knee pain, there was no evidence of frequent episodes of locking and effusion.  Therefore, the Veteran's subjective complaints were included in the 20 percent rating.  The Veteran's 20 percent rating for his left knee instability also contemplated his subjective complaints of his left knee giving way about 2 to 3 times a month, as well as his functional impairment.  The Veteran was prescribed a knee brace, which helped to lessen the frequency of his episodes of instability, and he was not found to have any objective evidence of instability at his most recent VA examination.  Therefore, the Veteran's subjective complaints were included in the 20 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee limitation of motion disability warrants a 20 percent rating based on limitation of extension.  The Board also finds that the evidence shows that the Veteran's left knee instability warranted a 20 percent rating.  The benefit of the doubt has been considered in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating, but not higher, for a left knee disability due to limitation of motion is granted.  

A 20 percent rating, but not higher, for left knee instability is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


